Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00409-CR

                                            Gilbert ACOSTA,
                                                Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR3901W
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 27, 2013

AFFIRMED

           On May 16, 2012, pursuant to a plea-bargain agreement, Gilbert Acosta was sentenced to

twenty months of confinement, his sentence was then suspended, and he was placed on

community supervision for a period of four years. On May 29, 2012, the State filed a motion to

revoke Acosta’s community supervision because Acosta had been charged with criminal trespass

to private property and because Acosta had failed to report to his probation officer. On June 13,

2012, Acosta pled true to both violations. After a hearing, the trial court found that Acosta had

violated conditions of his community supervision. The trial court therefore revoked Acosta’s
                                                                                      04-12-00409-CR


community supervision and sentenced him to six months in a state jail facility. Acosta timely

filed a notice of appeal. His court-appointed appellate attorney has filed a brief in which he raises

two arguable points of error, but nonetheless concludes that this appeal is frivolous and without

merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). Counsel states that appellant was provided with a copy of the brief and motion to

withdraw, and was further informed of his right to review the record and file his own brief. See

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Acosta did not

file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.


                                                  Karen Angelini, Justice

Do not publish


                                                -2-